Citation Nr: 1439181	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability.

2.  Entitlement to service connection for a psychiatric disorder to include mood disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board recognizes that the Veteran has currently claimed entitlement to service connection for mood disorder, not otherwise specified, claimed as PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  The issue has thus been broadened to reflect the intent of the Court's interpretation of the law.  

In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran was granted a 60-day abeyance, in order to submit additional evidence.  No additional evidence has been received at this time.

In December 2012 the Board remanded the Veteran's claim for further development. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were reviewed by the RO in the April 2013 supplementat statement of the case (SSOC), a September 2013 rating decision that denied service connection for a mood disorder, and an October 2013 brief by the Veteran's representative.  The Board finds that since the pertinent evidence has been considered by the RO the Veteran is not prejudiced from the RO adjudicating the issue herein decided. 

The issue of entitlement to service connection for a mood disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a neck injury and recurrent herniated lumbar disc with spinal instability are not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 letter, sent prior to the initial August 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2009 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran was afforded a VA examination in January 2013 in order to adjudicate his service connection claim.  The Board finds that the January 2013 VA examination is adequate since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

In December 2012 the Board remanded the Veteran's claim to obtain outstanding VA and private treatment records and to afford the Veteran a VA examination.  As noted in the April 2013 supplemental statement of the case (SSOC), the RO obtained the Veteran's VA treatment records and associated them with his claims file.  In January 2013 the RO sent the Veteran a letter requesting information about his private treatment and included an authorization form to obtain any outstanding documents.  The Veteran sent an authorization form in February 2013 and in March 2013 the RO sent the Baptist Hospital a request for records; however, in March 2013 the Baptist Hospital responded that they did not have any additional records.  
Additionally, the Veteran was afforded a VA examination in January 2013, as discussed above.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in January 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the January 2012 hearing, the undersigned Veterans Law Judge discussed the issue on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's residuals of a neck injury and recurrent herniated lumbar disc with spinal instability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in December 2013 in order to obtain a VA examination and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his current residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is due to his military service, specifically to an in-service injury.  At the February 2012 Board hearing, the Veteran testified that although he had several post-service motor vehicle accidents (MVA), those accidents were relatively mild, and that the in-service accident was a very serious accident, so much so, that he should have been killed.   See February 2012 Hearing Transcript, pages 14, 27.

According to the Veteran's service treatment records (STR) he was involved in a motor vehicle accident while on active duty in early November 1972.  

Of record is a Florida Traffic Accident report detailing the events of an accident occurring on November 3, 1972.  The Veteran's car was apparently listed as car number three.  Vehicle # 1 was traveling at a speed of 80 MPH before striking vehicle # 2 which was going at a speed of 40 MPH.  The report states the following:

Investigation reveals vehicles # 1 & 2 were S bound on St. Road 13.  Vehicle #1 collided with the rear of # 2 & # 1 lost control & began sliding.  Vehicle # 1 slid across both lanes of traffic, the median & continued on into the N. bound lane of traffic.  Vehicle # 3 was N bound on St. Road 13 & collided with the front of #1 vehicle.  Vehicle # 3 spun around & came to rest headed S.  Vehicle # 1 con't across roadway and came to rest on the shoulder headed north.  

A billing statement from the Baptist memorial Hosptial shows charges for X-rays of the skull, elbow, thoracic, both knees, and cervical.  The bill was dated in early November 1972.  

A STR note of November 4 shows the Veteran was seen for complaints of tension at the back of his neck and a right-sided headache.  Reportedly, he had been seen at Baptist Memorial Hospital the day before following an automobile accident the previous night.  X-rays of the skull, cervical spine, thoracic spine, and both knees were negative for findings.  Following examination, a spasm of the right trapezius was diagnosed and a cervical collar and medications were prescribed.  As noted in a previous section of this decision, records from the Baptist Memorial Hospital are unavailable.  The Veteran was seen again on November 8, and complaints included neck pain, but not low back pain.  It was noted he was "doing well post-accident."  

On the 21st of November, he complained of pain in the left side of his chest and sternum, in the right shoulder blade, at least two headaches a day.  He was referred to the ophthalmology clinic, and was seen the same day.  No findings associated with his neck or back were reported.  On November 28, he was seen and complained of pain in his back and neck.  The impression was resolving cervical multiple strains, and he was advised to wear his neck collar.  No findings related to the low back were made.  In January 1973 the Veteran had full range of motion in his neck and full use of his hands; he had moderate paresthesia and muscle cramps in his shoulders and neck.  On a separate note, he complained of pain in his lower back that had been persistent for two days and a cold.  A March 1973 Report of Medical Examination for Separation found his spine to be clinically normal. 

A complete VA examination was provided to the Veteran in January 1974.  He reported a neck injury in 1972.  X-ray of the neck showed no bone or joint abnormality.  The vertebral bodies were well maintained, alignment was excellent and there was no loss of interspace.  It was concluded that the Veteran had experienced a cervical sprain (by history, and that there were no abnormal objective clinical findings.  No findings were made regarding the low back.

An Independent Medical Examination was performed on the Veteran by Dr. WZM in December 1981.  The Veteran related to this doctor that he had experienced two vehicular accidents in the past two years.  The first was in November 1979 and the second was in June 1980.  There is no mention of a high speed MVA in 1972.  When the Veteran was examined by RPT CT, on December 1, 1989, it was noted that the Veteran had complained of low back pain which began in 1979, after he was hit from behind in a MVA.  Another MVA in 1989 was also reported, as was a day in 1988 when the Veteran said he bent over to pick someone up and experienced immediate pain in the low back area.  Surgery was performed in June 1989.  

The Veteran was examined by Dr. MAS on the first of December, 1989.  He was seen for complaints of back and right leg pain.  The history given by the Veteran shows he initially injured his back in a MVA in 1980.  Since then, he experienced spasms in the back with radiating pain into the right leg.  A lumbar laminectomy was performed in June of 1989 with some improvement.  Further testing was recommended.  

The Veteran was seen in mid-December 1989 by Dr. DCL.  An initial visit history was provided and the following information was recorded:

Patient is a 38-year-old male with diagnosis of low back pain.  Patient has a history of low back pain which began in 1979 when he was hit from behind in a MVA.  Patient was also involved in a MVA in 1980.  Patient reports he maintained a low pain level; however, on/off flare ups in low back pain (sic) lasting anywhere from 2 to 14 days between 1979 and 1988.  Patient reports that in 1988 he bent over to pick up something and experienced immediate pain in the low back area.  Patient underwent various tests which showed a fragmented disk and underwent surgery on 5/15/89.  Patient has continued with pain and has undergone various other tests which no show a herniation at l-3, 4 and possibly a herniation at l-4, 5.  

Dr. DCL reported that MRI of the lumbar spine showed degenerative changes at the L3-4 and L4-5 disk.  There was a central disk herniation-type picture at L4-5.  On a follow up visit with this doctor in February 1990, it was recommended that the Veteran undergo lumbar fusion of L3-4, 4 and 5 with associated laminectomies of the disks.  The surgery was performed in March of 1990.  

The record contains evidence of additional follow up treatment until a note from Dr. DCL, dated in June 1994, which shows the Veteran was seen following a car accident the day before wherein the Veteran was rear-ended.  He complained of increased neck pain and low back pain.  The doctor states that "I don't recall [the Veteran] complaining of neck pain before."  The Veteran received follow-up treatment and in July 1994, it was noted that he had sustained cervical whiplash and exacerbation of his low back pain.  

In October 2006, the Veteran was seen by Dr. DCL.  In his remarks, he indicated that the Veteran had under gone L3 to L5 fusion in January of that year.  There was a problem with the hardware, and the Veteran was admitted to the hospital for removal of the hardware and exploration of the fusion.  

In a report of April 2008, Dr. YZ saw the Veteran for complains of neck and back pain.  Dr. YZ indicates that the Veteran reported to have been involved in numerous injuries during his lifetime.  He claimed to have been involved in a motor vehicle accident at a speed of 180 MPH while serving as a U. S. Marine.  No nexus opinion was provided, but the doctor recommended follow-up testing and various medications.  

The Veteran was seen by multiple doctors during this time period.  In a report dated July 2008, Dr. AW stated he saw the Veteran for radiating neck pain.  The doctor reported that the Veteran had been in an altercation in mid-July and had been beaten about his neck and back.  In August 2008, after multiple studies, the following diagnoses were made:  1. C5-C6, mild cord compression due to broad disc osteophyte complex with left foraminal stenosis; 2. C6-C7 broad central & right paracentral disc protrusions effecting the right side of the cord with mild flattening and right formaminal stenosis; 3. Small left paracentral disc protrusion C7-T-1 without significant effect and on the exiting nerve.  

In January 2009, Dr. DCL reported that the Veteran was seen following a motor vehicle accident which had occurred the previous month.  He was treated and released from an emergency room.  He had a second low speed accident in his driveway, hitting a tree with sufficient force to bend the fender into a wheel.  He complained of neck, low back, and left leg pain.  An MRI was preformed and multiple diagnoses re the cervical spine were noted.  

In June 2009, the Veteran was examined by a VA physician for treatment of various complaints.  The Veteran reported that he had been in a MVA head-on collision at 120 MPH in 1972.  He stated that he was treated and released.  

In a February 2010 private treatment record, the Veteran's private physician, DCL M.D., examined the Veteran and diagnosed degenerative disc disease of the cervical spine, complex lumbar spine with previous disc fusion and facet atrophy at L1-L2.  He provided the following information:

[The Veteran] also brings records with him from a motor vehicle accident in 1972 where he was in a high speed car accident and was treated and released from the Baptist Hospital and transferred to the Navy Hospital.  Subsequent to this, he was under the care of Dr. William Evans in the late 1970's and early 1980's for spine related pain.  I initially saw him for his low back pain and lumbar instability issues in his first laminectomy and fusion.  His purpose in presenting this is to note that there is a continuous train of medical evidence from the time of the motor vehicle accident to the present time of lumbar and cervical spine complaints and wishes to have this duly noted as a probably cause for his continuing disability.  I would agree that it's a likely contributing cause.  Since I saw him first 14 years after the accident, it is difficult for me to make any stronger statements than this.  

The Veteran was afforded a VA examination in January 2013. Following examination, residuals of multiple lumbar surgeries with DDD and DJD of the lumbar spine and multilevel DDD and DJD of the thoracic spine were diagnosed. The Veteran provided the following medical history:

In November 1972 at NAS Jacksonville; one evening suffered a MVA.  I was a restrained driver.  Since then has had neck and back pain.  I was evaluated and treated in the St. Baptist Hospital ER.  Then sent to base Hospital NAS Jax the same night.  I was on "guard check" that night and evaluated next morning by "base doctor".  X-rays of the back were done: normal no fracture, received pain pills.  Since then has had back pain.  In 1974-75 I clearly remember (vet checks the name from his record) "William Evan's Orthopedic surgeon" ran various test was told "very bad back: bulging disk and sciatic & I am going to be paralyzed in 1- years with/without surgery" so preferred Chiropractor therapy; which didn't help.  Finally 1989 I couldn't walk thus emergency "crushed disk" removal surgery done.  

The Veteran also reported his 4 prior back surgeries, and that he had been in several back injuries since service.  He stated that in 1990-91 he ran a red light and was read ended.  Since the last MVA in 2012, there had been no change in the back pain he experienced daily.  

Following an examination of the Veteran and a review of the claims folder, the VA examiner provided the following opinion regarding the Veteran's neck:

The Veteran's neck condition mentioned in this note is not caused by or a result of in-service motor vehicle accident or any event in military service.  The Veteran's current neck condition mentioned in this note is at least as likely as not (50/50 probability) caused by or a result of post service events (to include normal aging).  

Rationale:  Based on review of the available medical records, medical literature and clinical experience.  VA form 21-2507 shows Vet was in military from 3/10/1971-3/15/1973.  STR shows Vet was evaluated several times following auto accident on 11/3/1972, Diagnosis "Spasm R trapezius" & clear documentation of 'All X-rays were negative'.  On 11/28/1974 there clear documentation of "Resolving Cervical Muscle Strain': a Transient condition; with no objective evidence of Chronicity.  On 1/8/1974 x rays of the C spine were normal, subsequent C & P Exam on 1/16/1974 Per Claud Burton MD Back Normal & gives Diagnosis "Sprain Cervical region (history)  No abnormal objective Clinical Findings.  Psyco somatic symptoms localized Chiefly to cervical region"  There is NO objective evidence of the current claimed Neck condition "Multilevel DDD & DJD Cervical Spine" onset in military service or shortly after discharge from military service.  > 30 years after discharge from military service on 4/8/2008 pain management Dr. Zhou note states "12/15/2003 MRI C Spine C 5-6 & C 5-6 & C 6-7 disc bulge"; during which period he self-reports & documented in his several medical records suffered multiple MVA's and admits no recollect all his MVA's.  Thus a nexuses can't be made to military.  The current Neck condition "Stable, moderate degenerative change" seen on 11/13/2012 C spine x rays is a combination of all the post service events (MVA's) along with age related degenerative arthritis.  

Following an examination of the Veteran and a review of the claims folder, the VA examiner provided the following opinion regarding the Veteran's Low back:

The Veteran's current back (T, L, & LS spine) condition mentioned above is not cause by or a result of in-service motor vehicle accident of any event in military service.  The Veteran's current back (T, L, & LS spine) condition mentioned above at least as likely as not (50/50 probability) caused by or a result of post service events.  

Rationale:  Based upon a review of the available medical records, medical literature and clinical experience.  VA Form 21-2507 show Veteran was in several times following auto accident of 11/3/1972 for 'back pain & neck pain', diagnosis "Spasm R trapezius" a transient condition (with clear documentation of "All x-rays were negative."  On 11/28/1974 there clear documentation of "Resolving Cervical Muscle Strain").  C & P Exam on 1/16/1974 per Claud Burton MD back normal.  There is NO objective evidence of the current claimed 'back condition' onset in military service or shortly after discharge from military service.  . > 35 years after discharge from military service on 8/11/2008 per Jeffrey West MD (Radiologist Memorial Hospital) states "mild to moderate multilevel degenerative disk changes in thoracic spine, no fracture during which period he self-reports & documented in his several medical records suffered multiple MVA's and admits no recollect all his MVA's.  Thus a nexuses can't be made to military.  The current upper back condition minimal scoliosis without subluxation or compression fracture.  "Mild degenerative changes" seen on 11/13/2012 T spine X-rays is a combination of all post service events (MVA's) along with age-related degenerative arthritis.  

For the lower back (L & LS Spine) condition:  7 years after discharge from military service there are several records in his c-file clearly documenting "lower back pain following a MVA in 1980's with herniated disc requiring surgery as mentioned above.  Since that period Vet self-reports suffered multiple MVA's and admits no recollect all his MVA's.  And multiple surgeries as mentioned above with residual.  Thus a nexuses can't be made to military.  This certainly is due to post service events.  The current multilevel degenerative findings are seen on 8/27/2012 Lumber MRI is a combination of all the post service events (MVA's & surgeries) along with age related degenerative arthritis.  

It was stated that the Veteran's current back condition was at least as likely as not caused by or a result of his post-service events and it was not caused by or a result of in-service motor vehicle accident or any event in military service.  This opinion was based on the Veteran's available medical records, medical literature, and clinical experience.  The Veteran's service treatment records indicate that on November 3, 1972, he was diagnosed with spasm of the right trapezius; the VA examiner stated that this was a transient condition.  Furthermore, all x-ray studies were normal and a November 1974 treatment record showed "resolving cervical muscle strain."  He also stated that several records documented that seven years after service he was seen for lower back pain following a 1980 motor vehicle accident and while multiple motor vehicle accidents were noted his in-service accident was not noted in his medical records.  Therefore, he opined that a nexus could not be made to military service but instead it was due to post-service events; this included post-service motor vehicle accidents, surgeries, and age related degenerative arthritis.   

Turning to the elements of service connection, the Veteran clearly has current diagnoses of current upper back condition "minimal scoliosis without subluxation or compression fracture with "mild degenerative changes" of the T spine (made by the VA examiner in 2013).  Degenerative disc disease of the cervical spine, complex lumbar spine with previous disc fusion and facet atrophy at L1-L2 was diagnosed by his private physician.  Regarding the second element of service, the service treatment records show that the Veteran was involved in a MVA in service, and had subsequent complaints related to his neck, and one complaint regarding his lower back.  Accordingly, the first two elements of service connection have been established.  

Regarding the third element of service connection, there are two nexus opinions of record; the February 2010 private (positive) opinion and the January 2013 (negative) VA examination opinion which address this element.  As findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board finds that the February 2010 private opinion is not probative for multiple reasons:  First, when addressing the important facts, the examiner did not closely review and consider the Veteran's service treatment, VA, or private record, including those he authored.  Although he reviewed the Veteran's 1972 medical records there is no evidence that he considered the well-documented post-service motor vehicle accidents before stating that the in-service accident was a contributing cause of the Veteran's current back problems.  If the examiner had looked at the medical records he drafted in connection with treatment of the Veteran, he could not have overlooked the intervening automobile accidents.  In fact, when this examiner first saw the Veteran in 1989, the Veteran failed to mention his in-service accident and stated that the low back pain began in 1979 post MVA and that another had occurred in 1980.  The examiner also failed to comment on his own medical note showing that he saw the Veteran in June 1994 following another MVA.  At this time, the examiner even remarked that this visit was the first time he recalled hearing the Veteran had neck pain.  Further, he does not address how the Veteran complained of low back pain on one occasion with no treatment in service, had neck complaints and treatment on several occasions, and had no complaints at the time the Veteran was discharged.  

As an aside, the examiner stated that the Veteran had been injured in a high speed accident.  The Veteran has made this comment on at least two occasions in the record, telling a VA examiner in 2009 that he had been in a head-on collision at 120 MPH in 1972.  He also told Dr. YZ that the speed had been 180 MPH.  A review of the police accident report shows that these statements are untrue.  (The vehicle that struck the Veteran's car in 1972 was going 80 MPH before it struck another car, veered across a median strip, striking the Veteran's car and causing him to spin around before coming to rest.  The car did not strike the Veteran head-on, but hit the left front part of the car which sent the Veteran's car into a spin.) Based upon the above, the Board finds that the private examiner's opinion and rationale is based upon an inaccurate portrayal of the facts in this case and cannot be relied upon for that reason.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Board finds that the lack of an accurate discussion of the facts in this case weighs heavily against the probative value of the February 2010 opinion.  

The Board also finds the February 2010 opinion is not probative since the private physician did not indicate that the Veteran's current condition was at least likely as not related to the Veteran's military service but instead stated that his in-service motor vehicle accident was "likely a contributing cause."  The examiner also stated that he could not provide a stronger statement because he did not see the Veteran for the fourteen year period in between his military service and his initial contact with the Veteran.  This makes the opinion vague and speculative in nature.  First, there was no diagnosed low back disorder in service, and the examiner failed to discuss the one reference to back pain in service.  Second, by his own statements, the examiner had not heard the Veteran complain of neck pain prior to 1994.  Finally, the examiner states that the Veteran's purpose in presenting [the service records of the 1972 accident] is to show a continuous train of medical evidence from 1972 to the present.  This selective view of the evidence does not achieve the desired aim.  In order to address continuity of symptomatology, the examiner must review the medical evidence available and consider the lay evidence of record. Here, the lay evidence considered was inaccurate.  The medical evidence considered was incomplete based on the failure of the examiner to comment on the intervening accidents.  This medical opinion is of no value to the Board.  A medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, the Board finds that the February 2010 opinion is not probative.

The Board finds that the January 2013 VA examination (negative) opinion is probative.  The January 2013 opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  He discussed how the Veteran's in-service diagnosis was transient and that the next documentation of any injury was after the Veteran's post-service motor vehicle accidents.  Moreover, the VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation and referred to the normal findings made right after service discharge in 1974.  He also noted the 7-year gap between the in-service accident and the multiple post service MVA complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that this is a probative medical opinion; moreover, it is the only probative opinion of record.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board finds that in addition to the VA examination opinion the preponderance of the evidence is against the Veteran's claim that his residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is related to his military service, instead the evidence is that the Veteran's residuals of a neck injury and recurrent herniated lumbar disc with spinal instability are related to the Veteran's multiple post-service motor vehicle accidents.

In regards to the statements made by the Veteran, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Board specifically finds that the Veteran's statements regarding the severity of his in-service MVA to be exaggerated, unreliable, and of no probative value.  The police report of the accident described earlier herein contradicts the Veteran's reports of a high-speed (120 or 180 MPH) accident.  

At the time of the Veteran's separation from military service there was no evidence of a diagnosis associated with the low back or cervical spine.  At the January 1974 VA examination no disability of the cervical or lumbar spines was found.  The Veteran first sought treatment for his low back after his two post-service motor vehicle accidents.  The first medical evidence showing evidence of a lumbar spine disability is shown in a 1981 private treatment record.  There was no mention of the Veteran's in-service motor vehicle accident in the Veteran's private treatment records until April 2008; his private treatment records in December 1981, December 1989, and June 1994 detail only post-service motor vehicle accidents.  It is pertinent to note that the Veteran never gave his medical care providers a history of having an in-service motor vehicle accident or residuals of a neck injury and recurrent herniated lumbar disc with spinal instability either since service or due to service until April 2008.  Even then the private physician did not relate the Veteran's current condition to service but stated that the Veteran had numerous physical injuries.  A connection to service was not drawn until the February 2010 private examiner provided an insufficient opinion which purported to connect the Veteran's current cervical and lumbar spine disabilities to the Veteran's in-service injury.  

These lay statements made when the Veteran was receiving private treatment for his back may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions that his neck injury and herniated lumbar disc is due to service and has continued since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran did not report his in-service motor vehicle accident or any aspect of his military service at times when he sought treatment for his multiple post-service motor vehicle accidents; this is in direct conflict with the Veteran's post-service statements that his symptomatology continued since his in-service injury.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to his post-service motor vehicle accidents and in light of these contradictory statements, any current assertions as to experiencing a neck or back disability since service, advanced in furtherance of the appeal, are deemed not credible.  Moreover, the Board notes that the Veteran's current diagnosed residuals of a neck injury and recurrent herniated lumbar disc with spinal instability were not diagnosed within one year of service discharge and service connection on a presumptive basis is not warranted.  Finally, service connection cannot be granted based upon a continuity of symptoms as the intervening MVA's and the aging process have been medically deemed the cause of his current diagnoses.   

Therefore, the Board finds that service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a neck injury and recurrent herniated lumbar disc with spinal instability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diagnosed residuals of a neck injury and recurrent herniated lumbar disc with spinal instability is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a September 2013 rating decision the RO denied service connection for a mood disorder, claimed as PTSD.  In October 2013 the Veteran filed a notice of disagreement (NOD) on the September 2013 rating decision.  Therefore, a Statement of the Case (SOC) should have been issued; consequently, the Board must remand to the RO to furnish an SOC on the issue of entitlement to service connection for a mood disorder, to include PTSD and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran an SOC on the issue of entitlement to service connection for a mood disorder, to include PTSD.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


